 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ERIN GETTEL
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Avenue, Suite 250
     Las Vegas, Nevada 89101
 5
     (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Erin_Gettel@fd.org
 7
     Attorney for James Lemeuse
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   United States of America,                            Case No. 2:18-mj-00841-NJK

12                 Plaintiff,                             Stipulation to Continue Sentencing
                                                          Hearing
13          v.
                                                          (First Request)
14   James Lemeuse,

15                 Defendant.

16
17          The parties jointly request that this Court vacate the sentencing hearing currently

18   scheduled for May 29, 2019, and reschedule it for June 19, 2019, at 9:00 a.m.

19          The parties enter into this stipulation because:

20          1.     Defense counsel will be out of the district during the currently scheduled

21   sentencing date.

22          2.     Lemeuse is not in custody and agrees with the need for the continuance.
23          3.     The parties agree to the continuance.
24          4.     This is the first request for a continuance of the sentencing hearing.
25
26
 1         DATED: May 9, 2019
 2
 3   Rene L. Valladares                  Nicholas Trutanich
     Federal Public Defender             United States Attorney
 4
 5      /s/ Erin Gettel                    /s/ Kevin Schiff
     By_____________________________     By_____________________________
 6   Erin Gettel                         Kevin Schiff
     Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     United States of America,                        Case No. 2:18-mj-00841-NJK
 4
                   Plaintiff,
 5                                                    Order Granting First Stipulation to
            v.                                        Continue Sentencing Hearing
 6
     James Lemeuse,
 7
                   Defendant.
 8
 9
10          Good cause appearing, IT IS HEREBY ORDERED that the sentencing hearing

11                                                           June 19, 2019, at 9:00 a.m.,
     scheduled for May 29, 2019, is vacated and continued to ___________________at  the hour of

12   _______a.m.
     in Courtroom 3D.
13                     9th of May, 2019.
            DATED this ____

14
15
                                               Nancy J. Koppe
16
                                               United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
                                                  3
